Per Curiam:

Appellant contends that the damages were not proven properly in this inverse condemnation case. Due to the inconsistency between the trial judge’s ruling on what was admissible on the issue of damages and the testimony which was subsequently admitted, this case is reversed and remanded on the issue of damages. See South Carolina Department of Highways and Public Transportation v. Cheston, 278 S. C. 464, 298 S. E. (2d) 447 (1982).
*316Appellant further contends that pursuant to S. C. Code Ann. §§ 5-27-120, 5-31-450 (1976) the City of Pendleton has exclusive liability in this matter. Appellant did not raise this defense in its pleadings, but chose to answer the complaint on its merits. We therefore decline to consider this issue on appeal.
Reversed and remanded.